Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11420739. Although the claims at issue are not identical, they are not patentably distinct from each other as they claim the same subject matter within the same scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20, 22-31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 20160272314) in view of Magee (US 9567016).
Re’ Claim 18-19, 30, 31. (New) Radu discloses An aeronautical car 10, comprising: a ground-travel system (wheels and drive train with hybrid electric combustion engine) including a drivetrain; and an air-travel system including: at least one flight mechanism (Wing 22) configured to provide lift once the aeronautical car is in motion; a horizontal stabilizer 26; and a vertical stabilizer 24.
Radu does not disclose at least one air shield configured to move from a storage position to a position blocking airflow into the aeronautical car while the aeronautical car is in flight mode wherein the at least one air shield is configured to move from the storage position to a position blocking airflow into a wheel well of the ground-travel system wherein the air shields are configured to block air flows when the aeronautical car is in a flight mode or allow air flows when the aeronautical car is in a driving mode wherein the air shields may be manually or automatically moved from a driving mode to a flight mode.
Magee teaches at least one air shield 38 configured to move from a storage position to a position blocking airflow into the aeronautical car while the aeronautical car is in flight mode wherein the at least one air shield is configured to move from the storage position to a position blocking airflow into a wheel well of the ground-travel system (Clearly shown in Figures) wherein in combination the air shields are configured to block air flows when the aeronautical car is in a flight mode or allow air flows when the aeronautical car is in a driving mode, wherein the air shields may be (this limitation is not positively claimed) manually or automatically moved from a driving mode to a flight mode (inherently move the shield would include either manually or automatically deploying or actuating the shields). It would have been obvious to one of ordinary skill in the art at the time of the invention to use wheel shields as in Magee in the invention of Radu in order to provide a more aerodynamic vehicle when in operation.
Re’ Claim 20. (New) Radu discloses The aeronautical car of claim 18, further comprising a four-wheel drive system (clearly shown in Figures) powered by the drivetrain, wherein the drivetrain is powered by at least one of a reciprocating piston engine, a rotary engine, or a turbine engine (hybrid electric combustion engine as disclosed Column 1: 53-end).
Re’ Claim 22. (New) Radu discloses The aeronautical car of claim 18, wherein: the ground travel system comprises a combustion engine and a drive motor (Column 1: 53-end); the combustion engine is configured to burn a mixture of air and fuel; and the drive motor is powered by an electrical power system including at least one battery 54 or capacity.
Re’ Claim 23. (New) Radu discloses The aeronautical car of claim 18, further comprising a solar energy system (Column 2: 5) configured to supply energy to a drive motor.
Re’ Claim 24. (New) Radu is silent to The aeronautical car of claim 18, further comprising: an emission abatement system; an exterior lighting system; and a passenger restraint system. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use the elements of claim 24 in a vehicle. It would be obvious to one of ordinary skill in the art to use an exhaust abatement (for example a catalytic converter) to reduce harmful emissions, to use lighting system to allow other vehicles to better see the vehicle in operation, and a restraint to provide safety to an operator/passenger.
Re’ Claim 25. (New) Radu discloses The aeronautical car of claim 18, further comprising a propulsion device, the propulsion device including a pulse Jet. (Column 2: 21)
Re’ Claim 26. (New) Radu discloses The aeronautical car of claim 18, further comprising a propulsion device, the propulsion device 20 being configured to be tilted, rotated, and turned.
Re’ Claim 27. (New) Radu discloses The aeronautical car of claim 18, further comprising a propulsion device 20, the propulsion device being configured to provide vertical thrust for vertical takeoff.
Re’ Claim 28. (New) Radu discloses The aeronautical car of claim 18, further comprising: a plurality of propulsion devices 20, wherein at least one propulsion device is positioned on a left side, a right side, a front side, and a rear side of the aeronautical car. (frost side and rear side being defined as forward end side and rearward end side)
Re’ Claim 29. (New) Radu discloses The aeronautical car of claim 18, further comprising a propulsion device 20 , the propulsion device including adjustable airfoil components adjustable to reverse thrust (Airfoil rotor blades).
Re’ Claim 33. (New) Radu discloses The aeronautical car of claim 18, further comprising a steering device configured to steer the aeronautical car when the aeronautical car is on the ground and also control at least one of roll, pitch, or yaw of the aeronautical car when the aeronautical car is in flight (Column 4: 8-9).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 20160272314) in view of Magee (US 9567016) and further in viuew of Zhou 20170072755).
Re’ Claim 32. (New) Radu discloses The aeronautical car of claim 18, further comprising: at least one wing 22; 
Radu and Magee did not teach at least one actuator configured to position the at least one wing underneath the aeronautical car. Zhou teaches disposing the wing underneath the vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the wing as in Zhou in the invention of Radu, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In this case it would have been obvious to rearrange in order to allow for additional systems to be mounted on top of the aircraft.
	

Claim 34 - 37 (related to weather manipulation devices) is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 20160272314) in view of Magee (US 9567016) and in view of Goelet (US 20150359184)
Re’ Claim 34 , 35 and 37 (New) Radu does not teach the elements of claims 34 , 35 and 37, Goelet teaches The aeronautical car of claim 18, further comprising a weather manipulation device configured to manipulate at least one aspect of a weather condition while the aeronautical car is in the air (See Fig 1-2, and 14) wherein the weather manipulation device includes a container 130 and a climate control system 136 configured to adjust the air condition within the container for suitable cloud storage. wherein the container is retractable and stored in a compartment when not in use (Fig. 1-2). further comprising: a storm interference device 620 including a wave generator configured to generate microwaves at a microwave frequency between 300 MHz and 300 GHz (Para 53).
See also additional references for weather manipulation:
Jones US 3429507 cloud capture, D’Avignon US 3441214 cloud seeding, Horev US 20010019090 cloud seeding and sensing, Vazquez US 20100001089 Seeding, Davidson US 20120241554 Storm interference system, Barinov US 20100002353 ultrasound or Microwave generation.                                                                                                                          
Re’ Claim 36. (New) Radu does not teach The aeronautical car of claim 35, wherein the container includes a lightweight frame comprising a shape memory alloy (SMA). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case SMA material is widely used in aerial applications to control the size and shape of material for tolerance and deployment configurations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642